    Case: 1:17-cv-08292 Document #: 56 Filed: 02/11/19 Page 1 of 1 PageID #:384

                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


QUINCY BIOSCIENCE, LLC,                               )
                                                      )
    Plaintiff                                         )
                                                      )
    v.                                                )       No: 1:17-cv-08292
                                                      )
ELLISHBOOKS, ELISHBOOKS                               )       Hon. Sharon Johnson Coleman
CORPORATION and DOES 1-5                              )
                                                      )
    Defendants                                        )


                             MOTION TO STRIKE APPEARANCE

         Pursuant to Local Rule 83.17 of the United States District Court for the Northern District

of Illinois, attorney Richard G. Fonfrias of Fonfrias Law Group, LLC respectfully request that

this Court Strike Attorney Appearance for Plaintiff Quincy Bioscience, LLC filed by Richard G.

Fonfrias (docket #51) as this appearance erroneously lists the incorrect represented party;

Richard G. Fonfrias has filed a corrected Appearance form (docket #53), in which the correct

represented parties are listed.



Dated: February 6, 2019



                                                                       Respectfully submitted,

                                                                 By:       /s/Richard G. Fonfrias     .
Fonfrias Law Group, LLC
125 South Wacker Drive
Suite 300
Chicago, IL 60606
Richard Fonfrias, J.D. Managing Partner
F: 312-624-7954
